Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US P. No. 2020/0267268 in view of Lee et al. (US P. No. 2014/0331189).
As to claim 1, Yokoyama teaches an image forming apparatus (MFP 9 in fig. 1) comprising: 
a first hardware processor (controller 910 with CPU 901) that outputs guidance information for setting a predetermined function to a user (p. [0051] or [0053]); 
a second hardware processor (controller 910 with CPU 901) that receives voice input from the user according to the guidance information (p. [0050], [0052] or [0059]); 
a third hardware processor (controller 910 with CPU 901) that executes a process of setting the predetermined function according to the voice input received by the second hardware 
 (It is noted that Yokoyama teaches one or more processors includes each circuitry to perform each function. Therefore, there are more processors such as first, second, third, fourth hardware (circuitry) processors to perform functions in the MFP (9 in fig. 1) in p. [0098]. Furthermore, Yokoyama teaches the server 5 in fig. 3 and 4 can be combined and/or substituted with MFP 9 in fig. 4, p. [0099] and [0100]. Therefore, any function from the server 5 can be performed in the MFP).
Although Yokoyama teaches a fourth hardware processor (the controller 910) to control the voice output unit 94, p. [0053] , to output the utterance content regarding the setting items by voice, Yokoyama does not teach the controller 910 that outputs a masking signal for masking voice from the user based on the guidance information (p. [0053]). The above limitations would be well known in the art for any device have voice output device to output masking signal for masking voice from the user using voice or speech. Lee teaches the above limitation (p. [0059])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller 910 of Yokoyama to outputs a masking signal for masking voice from the user based on the guidance information. The suggestion for modifying the controller 910 of Yokoyama can be reasoned by one of ordinary skill in the art as set forth above by Lee because the modified communication system would increase the functionalities to create a confidential level for the user and system.
As to claim 4, Lee teaches the image forming apparatus according to claim 1, further comprising a fifth hardware processor that determines whether or not there is a person other than 
As to claim 5, Yokoyama teaches the image forming apparatus according to claim 1, wherein the third hardware processor sequentially executes processes of setting a plurality of setting items as the setting of a predetermined function, determines validity of each of the processes of setting the plurality of setting items, and notifies the first hardware processor in a case where it is determined that at least one of the processes of setting the plurality of setting items is invalid, and the first hardware processor outputs guidance information on the invalid setting item (please see fig. 5A indicates the sequentially executes processes of setting with validity of each of the processes of setting. P. [0067] and [0078] that the voice recognizing unit recognizing the user’s utterance and notifies the display for such information. Therefore, the system can be controlled and knows which setting is valid or not and notifies to the display)
As to claim 6, Yokoyama teaches the image forming apparatus according to claim 1, further comprising a sixth hardware processor that recognizes voice input received by the second hardware processor and outputs the voice input to the third hardware processor, wherein the third hardware processor determines whether or not voice input information recognized by the sixth hardware processor is information with high confidentiality, and notifies the fourth hardware 
As to claim 7, Yokoyama teaches a method for controlling an image forming apparatus (MFP 9 in fig. 1), comprising: 
outputting guidance information for setting a predetermined function to a user (p. [0051] or [0053]);
receiving voice input from the user according to the guidance information (p. [0050], [0052] or [0059]);
executing a process of setting the predetermined function according to the received voice input (p. [0052] discloses a process of setting by updating the setting screen corresponding to the keyword included in the voice regarding the display mode, or p. [0061] and [0062] discloses the process of setting according to the voice input).
 (It is noted that Yokoyama teaches the server 5 in fig. 3 and 4 can be combined and/or substituted with MFP 9 in fig. 4, p. [0099] and [0100]. Therefore, any function from the server 5 can be performed in the MFP).
Although Yokoyama teaches outputting the utterance content regarding the setting items by voice, Yokoyama does not teach outputting a masking signal for masking voice from the user based on the guidance information (p. [0053]). The above limitations would be well known in the art for any device have voice output device to output masking signal for masking voice from the user using voice or speech. Lee teaches the above limitation (p. [0059]).
.

Allowable Subject Matter
Dependent claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 are allowable because the closest prior art such as Yokoyama and Lee, which is recorded in this office action, does not teaches the scope of claim 2 such as “the setting of a predetermined function includes an item of setting information with high confidentiality and an item of setting information with low confidentiality, and the fourth hardware processor outputs a masking signal for masking voice from the user in a case where the guidance information prompts input of the item of setting information with high confidentiality, and does not output a masking signal for masking voice from the user in a case where the guidance information prompts input of the item of setting information with low confidentiality” and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Thomas et al. (US P. No. 2016/0234356) discloses the privacy /security enclosure can change and/or delay a starting time for the masking signal. For example, in some embodiments, the privacy /security enclosure includes a control system that enables the system and/or the user to select and vary the amount of time between speech detection and masking signal activation.
	Sakayori et al. (US P. No. 2003/0218642) discloses An apparatus operation device for operating an apparatus comprising an operation input device configured to allow a user to input an instruction for operating the apparatus without using eyesight, and an output device configured to output information informing the user of a status of inputting the instruction for operating the apparatus and a result of inputting the instruction for operating the apparatus by a sound and a voice.
	Wolff et al. (US P. No. 2004/0121790) discloses Ambience fader button allows the user of communication device to mask audio information received by communication device. For example, when button is activated, audio information received by communication device is masked or replaced by some other audio signal (referred to as the mask audio signal) that is different from the audio signal received by communication device. The mask audio signal is then output to the user instead of the audio information received by communication device. For example, audio information corresponding to ocean waves crashing on a beach may be output to the user instead of the audio information received by communication device. This feature is very useful in situations where the user of the communication device does not want other people around the user to listen to audio information received by the user's communication device.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 14,  2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672